STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of Oct. 21, 2021.

Response to Arguments
Applicant’s argument regarding claims 1-2, 4-10, 13-14,  and 16-31 have been considered and are persuasive.
Allowable Subject Matter
Claims  1-2, 4-10, 13-14, and 16-31 are allowed. 
The restriction requirement between species A and B , as set forth in the Office action mailed on Aperil 30, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 30, 2021 is withdrawn.  Claims 6-8, 17-18, and 22-23 , directed to species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

the prior art does not disclose or make obvious, a method for varying an amount of laser power in a lidar system, or the system itself, comprising identifying by a controller in the lidar system, a triggering event including identifying a particular type of object within a threshold distance of the lidar system, and providing a control signal to the light source adjusting the amount of power for the subsequent light pulses emitted based on the triggering event, wherein upon adjusting the amount of power by a first predetermined increment, detecting light from some of the subsequent light pulses scattering by one or more remote targets to identify characteristics of return light pulses; and adjusting the amount of power by a second predetermined increment based on the characteristics of the return light pulses, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645